Title: To John Adams from William Tudor, 29 August 1776
From: Tudor, William
To: Adams, John


     
      Dr. Sir
      New York 29th. August 1776
     
     I had a Warrant on Sunday Morning last, from Head Quarters, for the Trial of Lieut. Col. Harman Zeidwitz Commanding Officer of Brigadier McDougal’s late Regiment, charged with “holding a treacherous Correspondence with, and giving Intelligence to the Enemies of the united American States.” The Prisoner was arraign’d, but beg’d Time till next Morning to plead, and prepare for Trial. Monday Morning the Court, consisting of a Brigadier General as President, and 12 field Officers, met in the City Hall, on Account of the great Number of Persons who had collected to hear the Trial. The Evidence against the Prisoner was an intercepted Letter in his own handwriting and sign’d with his Name directed to Governor Tryon on Long Island; and the Deposition of one Steen a German, who swore that Zeidwitz two or three Days before he gave him the Letter, sounded him with Respect of his Inclination to join the Enemy; Steen suspected something of Zeidwitz’s Scheme, and affected to like the Design of Desertion. Zeidwitz told him we were ruined, and if he would go over to General Howe and carry a Letter, it would be the making his Fortune. He promised to go and Z. gave him the Letter which was produced to the Court. The Prisoner acknowledged the Letter to be his, and the Declaration of Steen to be true; and in his Defence said, that the English Government had cheated him out of £2000 sterl. and he took this Method to get it. That he thought he had so well laid the Plan that Govr. Tryon would have sent him the Money, when he intended to have sent back a Receipt for the Money as being in full of the old Arrearages due to him from the English Government and if Tryon had sent him a Letter to have laid it before the General. In Support of this Story he produced Lord Stirling who swore that 3 Weeks before this Letter was detected, the Prisoner told him, that he intended now to get the Money which England owed him, and went on to tell him how they were indebted to him, but his Lordship added that he was engaged at the Time and paid so little attention to the Story that he could not recollect the Particulars of it. That Zeidwitz told him he would have his Money at all Events, but did not mention the Plan he meant to pursue to obtain it. The Letter is made up of Falsehoods from the first Line of it to the last, and the Prisoner’s Defence which was in writing was confused and unintelligible. The Result of the Trial was, the Court was unanimous in the Opinion “that the Prisoner was guilty of concerting a Plan, and of attempting to treacherously correspond with and give Intelligence to the Enemy.” And yet they would only cashiere him. Because it was only an Attempt. This strange Judgement has not yet been approved of, and I suppose never will. It is probable, had not the Action on Long Island taken Place next Day, that the Proceedings would have been sent back for a Reconsideration. But the General has been so constantly employed by the Motions of the Enemy who are now become our very near Neighbours, that I have heard Nothing of the Matter since. This Man is a German and had very genteel Connections in his own Country, but being fond of gambling found it necessary to come to America to escape the disagreeable Consequences of being much in Debt. He was with General Montgomery in the Expedition to Canada and, in the Assault of Quebec.
     In Answer Sir to your Letter of 24th. I wish I could say that A—— Discretion was equal to his Genius or Education. He always had more Wit than Prudence; more Brilliancy than Solidity. Yet he has Merit. I can tell You no more of Major Brooks than, that he studied Physick with Doctor Tufts of Medford,was a Major last Year in Col. Bridge’s Regiment, and is at present in that Command in Col. Webb’s. He is universally allowed to be a good Officer. Lee, Brooks, and Henley, are the 3 best Majors we have in the Army, they are spirited and sensible and have taken great Pains with their respective Regiments.
     
     
      Augst. 31st.
     
     Mr. Rutlege will acquaint you with the Situation of our Army here, and the Reason of the Retreat from Long Island. It was extremely well conducted. We have now 7 or 8 Line of Battle Ships lying within a mile of Fort George. The Enemy are in Possession of all Long Island, and of Governor’s Island. From last Tuesday’s Action we are convinced that Many of our Men are Cowards. And it will scarce be credited in Europe, that after all our Talk we have never been able to assemble an Army of 30,000 Men, Although we must have known, a Force little Inferior to this would in the Course of the Summer Attack Us.
     
      I am interupted, and can only assure You that I am, with great Esteem Dr Sir Yours.
      Wm. Tudor
     
    